Citation Nr: 0945151	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  08-08 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to April 
1992 and again from January 2003 to September 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's service treatment records are negative for any 
indication of gout, to include any elevated uric acid 
readings.  As above, the Veteran was discharged from active 
military service in September 2003.  VA treatment records 
dated in April and September 2004, less than one year after 
the Veteran's discharge from military service, show 
complaints of left toe abnormalities.  Private treatment 
records dated in August 2005 show that the Veteran was seen 
for complaints of pain and redness to the right big toe.  
Uric acid testing was performed which revealed a reading 10.5 
H MG/DL.  The normal range is 3.0 to 8.0.  The Veteran was 
subsequently diagnosed with gout.     

Complaints of toe pain may be an early manifestation of gout 
and certain chronic diseases, such as gout, will be presumed 
to have been incurred in service if manifested to a 
compensable degree of at least 10 percent within one year 
from the date of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If the 
Veteran's complaints of left toe abnormalities within one 
year of the separation of active military service can be 
attributed to be an early manifestation of gout, service 
connection for gout may be awarded on a presumptive basis.  

In a June 2008 request for a VA examination the RO requested 
that an examiner opine whether it was as likely as not that 
the left toe abnormalities shown in VA treatment records, 
including April 24, 2004 and September 9, 2004, were 
manifestations of the subsequently diagnosed gout.  

The Veteran was examined by a VA physician in July 2008.  
This examiner wrote that the Veteran had been treated for 
gout for a considerable period of time.  The examiner noted 
that he could not find reports of blood studies to establish 
chronic elevation of blood uric acid which would help in 
confirming the diagnosis of gout.  The examiner also noted 
that it would be helpful to determine if symptoms began when 
the Veteran was activated in the service but stated that he 
could not make this finding.  The examiner suggested possibly 
discontinuing the Veteran's medication for gout to determine 
whether a diagnosis of gout was proper but also noted that 
neither the Veteran nor his physicians would agree to that as 
a flare-up of gout can be quite painful.  

The July 2008 VA physician did not answer the question posed 
in the June 2008 request for a VA examination, i.e., whether 
it was as likely as not that the left toe abnormalities shown 
in VA treatment records, including April 24, 2004 and 
September 9, 2004, were manifestations of the subsequently 
diagnosed gout.  As such, another examination is warranted 
pursuant to Barr v. Nicholson, 21 Vet. App. 303, 311-312 
(2007).  

Accordingly, the case is REMANDED for the following action:

1.	Afford the July 2008 VA examiner the 
opportunity to supplement his report 
and specifically opine whether the left 
toe abnormalities shown in VA treatment 
records, including April 24, 2004 
(actually April 22, 2004) and September 
9, 2004, were manifestations of the 
subsequently diagnosed gout.  
Furthermore, based on findings in this 
examiner's July 2008 report, the 
examiner should also opine whether a 
diagnosis of gout is proper for this 
Veteran by performing all necessary 
tests and studies.  If the July 2008 VA 
examiner is unable to complete this 
request or another examination is 
needed, schedule the Veteran for a new 
VA examination and direct the new 
examiner to include such an opinion.

2.	After completing any additional 
necessary development the RO should 
readjudicate the appeal.  If the claim 
is still denied the RO must furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case 
(SSOC) and allow the Veteran an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


